EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vijay Kumar on 7 June 2021.

The application has been amended as follows: 

Claim 1, lines 11-17:
“a first spring on an outside of the buckstay and coupled to the rigid structure of the restraining device, the first spring positioned on an axis and being configured to apply force against the buckstay toward the oven body; and
a second spring on an inside of the buckstay and coupled to the rigid structure of the restraining device, the second spring positioned on the axis and being configured to apply force against the restraining device away from the oven body.”

Claim 5:
“The coke oven of claim 1, wherein the restraining device is on the inside of the buckstay.”

Reasons for Allowance
Claims 1-5, 8-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed configuration of the first and second springs being positioned along a same axis in concert with the other features of the 
Wilputte (US 2,235,970) is considered to be the closest prior art, comprising an oven body, a foundation, beams, a buckstay, and a spring-loaded compression device (refer to paragraph 14 of the previous office action). Wilputte discloses a spring J coupled to a restraining device (crossbar I5) (see Fig. 1). Wilputte additionally discloses a spring H on an outside of the buckstay (Fig. 1). However, the spring H is not coupled to the restraining device, positioned on a same axis as the spring J.
Reference is also drawn to Thompson (US 3,259,551) which is directed to a coke oven. The coke oven comprises a buckstay 35 and springs 52 and 72 (see Fig. 1). Again, the spring configuration is not as claimed, given that the springs 52 and 72 are on different axes.
There does not appear to be any suggestion or motivation in the prior art which would lead one of ordinary skill to arrive at the claimed embodiment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Renee Robinson/Primary Examiner, Art Unit 1772